Citation Nr: 1454295	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  10-11 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability.  

2.  Entitlement to an initial rating in excess of 10 percent for lumbar degenerative disc disease.

3.  Entitlement to an initial compensable rating for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to November 2006. 

This appeal is before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In September 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript is included in the claims file.

The issues of an initial rating in excess of 10 percent for lumbar degenerative disc disease and an initial compensable rating for bilateral plantar fasciitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right and left knee osteoarthritis and medial meniscus tears, and left knee medial collateral ligament (MCL) strain, were incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee osteoarthritis and medial meniscus tear have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for left knee osteoarthritis, medial meniscus tear, and MCL strain have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. §§ 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity of symptomatology after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

In this case, as reflected in his testimony before the Board in September 2014, the Veteran asserts that first incurred knee disorders in service, in approximately 2005 or 2006.

Service treatment records reflect one instance of treatment for the Veteran's left knee in September 2004.  The Veteran reported left knee pain and popping for the past three days, that he had been doing some squatting the week before and his knees always popped when he did this, and that his knee felt unstable at times, with the pain in the medial portion of the knee.  The initial assessment was knee pain with possible meniscal injury.  Three days later, the Veteran reported improving left knee pain, and it was noted that X-rays of the left knee had been negative.  The assessment was left knee sprain, improving, and it was noted that they should watch and wait for now and obtain a magnetic resonance imaging (MRI) if symptoms persisted.  Service treatment records reflect no further treatment for knee problems.  However, on a June 2006 report of medical assessment for the Veteran's separation from service, he reported that at that time he intended to seek VA disability for his "knees."

The Veteran filed a service connection claim for "knee pain," in August 2006.  He was provided a VA examination of his knees in October 2006, prior to separation from service.  At that time, the Veteran reported having no injury to either knee, but having "pain and popping" in both and occasional locking in the left knee worse than the right.  He reported that his knee pain was worse with prolonged walking, stair climbing, and squatting.  Examination of the knees revealed no effusion or synovitis, no palpatory tenderness, negative McMurray's and drawer test, and no medial or lateral instability.  Range of motion was normal in each knee was no pain, and he was able to do a full squat but had some subjective pain in the right knee.  X-rays of each knee revealed "[n]o fracture, dislocation, joint effusion, or other osseous abnormality."  The assessment was normal knees despite subjective complaints.  

A September 2008 evaluation for complaints of left knee pain revealed positive McMurray's test.  The diagnosis was knee pain due to meniscal strain/tear based on joint line tenderness with McMurray's and MCL strain.

The Veteran underwent MRI of the left knee in September 2008 and of the right knee in April 2009.  

A February 2010 treatment note reflects that the Veteran had a positive McMurray's test reproducing pain on the medial aspect in both knees.  It was noted that X-rays showed moderate osteoarthritis of the right knee and mild osteoarthritis of the left.  It was also noted that the April 2009 right knee MRI revealed a knee effusion and changes consistent with arthritis and medial meniscus tear, and that the September 2008 left knee MRI showed an MCL sprain with medial meniscus tear and edema at the myotendinous junction of the semimembranosus tendon consistent with a partial tear.  The impression was bilateral knee pain likely due to changes consistent with osteoarthritis and degenerative meniscus tear on the right and left with the right being worse than the left.  

On VA examination in October 2013, X-rays revealed mild hypertrophic osteoarthritis with narrowing of the medial compartment of the right knee, and mild degenerative changes with narrowing of the medial compartment of the left knee.  The examiner opined, specifically, that the Veteran's bilateral knee osteoarthritis was less likely than not the result of his September 2004 in-service left knee sprain.  The rationale was that there was no history of any fractures inside the knees in service, and thus the osteoarthritis changes were not due to any service-related post-traumatic arthritis from any fractures, and that such osteoarthritis was more likely due to the aging process and weight-bearing stresses on the knees over the years with activities of daily living.

In this case, service connection must be granted for right knee osteoarthritis and medial meniscal tear, and left knee osteoarthritis, medial meniscal tear, and MCL sprain.

Regarding the Veteran's knee arthritis, the Board recognizes that, on initial VA examination in October 2006, prior to the Veteran's separation from service, X-rays of each knee revealed "[n]o fracture, dislocation, joint effusion, or other osseous abnormality."  However, at that time, the Veteran reported having "pain and popping" and occasional locking of the knees.  He also indicated having knee pain and problems on his June 2006 report of medical assessment for separation from service and August 2006 service connection claim, both in the months leading up to his discharge, and continued to report such problems following his discharge from service.  The earliest diagnostic evidence of knee arthritis was the April 2009 right knee MRI revealing knee effusion and changes consistent with arthritis, and such arthritis was confirmed on X-rays in February 2010 and in subsequent X-ray reports.  Resolving reasonable doubt in the Veteran's favor, the Board finds that, while right and left knee arthritis was not diagnosed in service or within a year of service, there has been a sufficient showing of arthritis symptomatology beginning in service and continuing after discharge to the time of its verification by diagnostic testing shortly after service.  See 38 C.F.R. §§ 3.303(b), 3.309(a).

The Board notes the October 2013 VA examiner's opinion that osteoarthritis was likely due to the aging process and weight-bearing stresses on the knees over the years with activities of daily living.  However, in this regard, the Veteran had over 23 years of service, ending in November 2006, and first reported experiencing knee pain and problems in the last years of his service.  Thus, a finding that arthritis began during or was the result of service is consistent the VA examiner's opinion regarding the etiology of the Veteran's knee arthritis (i.e., the aging process that began and occurred over the Veteran's long active duty career).

Regarding the Veteran's right and left knee medial meniscus tear and left knee MCL sprain, the Board finds the evidence of whether such conditions began during or were the result of service to be at least in relative equipoise.  During the Veteran's September 2004 in-service left knee treatment, given the findings on physical evaluation, it was determined that there was a possible meniscal injury; an MRI was to be performed to determine whether this was the case if the Veteran's symptoms did not improve, but was not performed.  The earliest MRI of Veteran's left knee was in September 2008, which revealed an MCL sprain and medial meniscus tear; the earliest MRI of the right knee was in April 2009, which showed a medial meniscus tear.  Given the short proximity of these diagnoses to the Veteran's discharge from service, his in-service knee treatment, and the complaints of right and left knee problems, including pain, popping, and locking, in the months prior to his separation from service and continuing after, the Board finds the evidence of whether the Veteran's right and left knee medical meniscus tears and left MCL sprain began during or were the result of service to be at least in relative equipoise.

Given the above, the Board finds that, considered as a whole, the evidence as to whether the Veteran's right and left knee osteoarthritis and medical meniscus tears and left knee MCL strain were incurred in service is at least in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that these disorders were incurred in service.  Accordingly, service connection for right and left knee osteoarthritis and medical meniscus tears, and left knee MCL strain, must be granted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

As the Board is granting the benefit sought on appeal, any error with respect to the duty to notify or assist was error was harmless and will not be further discussed.


ORDER

Service connection for right knee osteoarthritis and medial meniscus tear is granted.

Service connection for left knee osteoarthritis, medial meniscus tear, and MCL strain is granted.


REMAND

Subsequent to the most recent VA examination of the Veteran's service-connected lumbar degenerative disc disease and bilateral plantar fasciitis in October 2006, which was prior to his discharge from service, the Veteran indicated that such disabilities had worsened in severity since that time.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); VAOPGCPREC 11-95 (1995).  As reflected in a July 2014 treatment note, the Veteran expressed that his feet condition had been worsening for the past three years; X-rays at that time revealed abnormal pronation and mild spurring of the heel, and tenderness over the heel was noted on examination.  Also, a December 2007 treatment note reflects that the Veteran's back and foot pain had been increasing over the past year, and that there was were findings "of a severe elevation of muscle tension and musculoskeletal imbalance in the [Veteran's] lower and middle back bilaterally," and that the Veteran complained of occasional paresthesia down the posterior portion of the thighs bilaterally.  In a February 2010 statement, the Veteran reported aggravation of his spine symptoms to point that he was forced to lie in bed or on the floor for periods of time.  

Furthermore, during the Veteran's September 2014 Board hearing, he testified that he received his medical treatment from Scott Air Force Base.  However, the post-service treatment records associated with the claims file appear to have been entirely submitted by the Veteran and do not appear to be complete. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records from Scott Air Force Base and any outstanding VA medical records related to the Veteran's back and feet conditions.  All records and/or responses received should be associated with the claims file.

2.  Schedule the Veteran for a VA examination to ascertain the current severity level of his lumbar degenerative disc disease and bilateral plantar fasciitis.  Examination findings should be in accordance with the appropriate VA rating criteria.  The claims file should be made available to the examiner.

Any neurological manifestations of the Veteran's lumbar degenerative disc disease must be identified, including any numbness or paresthesias of the legs.  It must also be noted whether he experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a, and the frequency and total duration of such episodes over the course of the past 12 months.

3.  After completing the above, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


